

Exhibit 10.1
NUTANIX, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
Adopted and approved November 16, 2016
Nutanix, Inc. (the “Company”) believes that granting equity compensation to
members of its Board of Directors (the “Board”, and members of the Board, the
“Directors”) represents an effective tool to attract, retain and reward
Directors who are not employees of the Company (the “Outside Directors”). This
Outside Director Compensation Policy (this “Policy”) formalizes the Company’s
policy regarding compensation for its Outside Directors, which shall consist
entirely of equity grants. Unless otherwise defined herein, capitalized terms
used in this Policy will have the meaning given such term in the Company’s 2016
Equity Incentive Plan (as amended, the “Plan”). Each Outside Director will be
solely responsible for any tax obligations incurred by such Outside Director
because of the equity awards such Outside Director receives under this Policy.
This Policy will be effective as of November 16, 2016.
1.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards in addition to those
covered under this Policy. All grants of Awards to Outside Directors pursuant to
this Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made as follows:
a.
No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.

b.
Initial Awards. Subject to Section 11 of the Plan, each person who first becomes
an Outside Director following the effective date of this Policy will, effective
on the date such person first becomes an Outside Director, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy, automatically be granted an award (an “Initial Award”) of restricted
stock units (“RSUs”) with a total dollar value equal to $450,000 (the “Initial
Award Value”); provided, however, that a Director who is an Employee (an “Inside
Director”) who ceases to be an Inside Director, but who remains a Director, will
not receive an Initial Award. The number of Shares subject to an Initial Award
will be calculated by dividing the Initial Award Value by the Per Share Value,
rounded down to the nearest whole Share. Subject to the Outside Director
continuing to be a Service Provider through the applicable vesting date, each
Initial Award will vest as to one-third (1/3) of the RSUs subject to the Initial
Award on each anniversary of the date of grant.

c.
Annual Awards. Subject to Section 11 of the Plan, on the date of each annual
meeting of the Company’s stockholders (each, an “Annual Meeting”) beginning with
the 2017 Annual Meeting, each Outside Director will automatically be granted an
award of RSUs (an “Annual Award”) with a total dollar value based on Board and
other service as follows (such resulting total dollar value, the “Annual Award
Value”), provided, however, that an Annual Award will not be granted to any
Outside Director who is not continuing as a Director following the applicable
Annual Meeting:





--------------------------------------------------------------------------------




Board Member:
 
$
255,000


 
 
 
 
 
 
 
Committee Awards:
 
Chair 
 
Member
Audit  
 
$
20,000


 
$
10,000


Compensation
 
$
15,000


 
$
7,500


Nominating and Governance
 
$
10,000


 
$
5,000



The number of Shares subject to an Annual Award will be calculated by dividing
the applicable Annual Award Value by the Per Share Value, rounded down to the
nearest whole Share.
Each Annual Award will vest in full on the earlier of (i) the day prior to the
next Annual Meeting held after the date of grant or (ii) the one-year
anniversary of the date of grant, in each case subject to the Outside Director
continuing to be a Service Provider through the applicable vesting date.
Notwithstanding the vesting schedules above, in the event of a Change in
Control, each Initial Award and Annual Award may be subject to accelerated
vesting in accordance with Section 14(d) of the Plan.
d.
Per Share Value. For purposes of this Policy, “Per Share Value” means, with
respect to one Share, the average of the closing trading price of a Share for
the 30-day trading period ending on the last trading day immediately prior to
the grant date, or such other methodology as the Board may determine prior to an
Award becoming effective.

2.
TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.
3.
ADDITIONAL PROVISIONS

All provisions of the Plan that are not inconsistent with this Policy will apply
to Awards granted to Outside Directors.
4.
REVISIONS

The Board may change and otherwise revise the terms of Awards granted under this
Policy, including, without limitation, the number of Shares subject thereto, for
Awards of the same or different type granted on or after the date the Board
determines to make any such change or revision.


